EXHIBIT 10.5

STOCK UNIT AGREEMENT

GRANTED TO:

DATE OF GRANT:

GRANTED PURSUANT TO: General Cable Corporation 2005 Stock Incentive Plan

NUMBER OF UNITS:

VESTING SCHEDULE:

1. This Stock Unit Agreement (the “Agreement”) is made and entered into as of
     (the “Date of Grant”) between General Cable Corporation, a Delaware
corporation (the “Company”), and      (the “Participant”), as a participant (the
“Participant”) in the General Cable Corporation 2005 Stock Incentive Plan (the
“Plan”), a copy of which is enclosed herewith. Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Plan.

2. The Participant is granted      restricted units of the Common Stock of the
Company (the “Stock Units”). The Stock Units are granted as provided for under
the Plan and are subject to the terms and conditions set forth in the Plan and
this Agreement. This grant of Stock Units shall vest according to the vesting
schedule set forth above. The Stock Units granted hereunder are a matter of
separate inducement and are not in lieu of salary or other compensation for the
Participant’s services.

3. The Stock Units shall be promptly recorded on the books of the Company in the
Participant’s name as restricted Stock Unit awards. When and if the vesting
restrictions, as set forth in the vesting schedule above, terminate, the
Participant shall be entitled to a payment in shares of Common Stock only, one
share of Common Stock for each Stock Unit granted hereunder, and the Participant
shall have no rights to the Stock Units until all vesting restrictions
terminate.

4. If under Section 12 of the Plan, the Participant shall be entitled to new,
additional or different Stock Units, such new, additional or different Stock
Units shall be subject to the restrictions on transferability as provided in
Paragraphs 5 and 6 below.

5. The Stock Units shall be subject to restrictions on transferability as
provided in Paragraph 6 below. Subject to Paragraph 7 below, such restrictions
shall be removed from the Stock Units according to the vesting schedule set
forth above. Upon the termination of vesting restrictions and delivery of shares
of Common Stock under this Agreement, the Participant shall have all the rights
of a shareholder with respect to such shares of Common Stock, including, but not
limited to, the right to vote such shares and to receive all dividends and other
distributions paid with respect to them, and all such shares shall be evidenced
by a certificate or certificates, as provided in Paragraphs 10 and 11 below.
While the vesting restrictions are in place, the Participant shall not be
entitled to Dividend Equivalents Rights. Notwithstanding anything contained in
this Agreement to the contrary, all Stock Units shall become fully vested
immediately upon the occurrence of the Change in Control of the Company in
accordance with Section 13 of the Plan.

6. During the period when the Stock Units are subject to restrictions on
transferability, none of the Stock Units that are subject to such restrictions
shall be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of except by will or the laws of descent and distribution. Any attempt
by the Participant to dispose of any of the Stock Units in any such manner shall
result in the immediate forfeiture of the Stock Units and any other Stock Units
or shares of Common Stock then held by the Company or the designated escrow
agent on the Participant’s behalf.

7. In the event of the termination of the Participant’s employment, the
Participant’s Stock Units shall vest or be forfeited, as applicable, in
accordance with Section 14 of the Plan.

8. Subject to Section 10(c) of the Plan, the Participant shall be entitled to
defer receipt of shares of Common Stock upon the termination of the vesting
restrictions applicable to the Stock Units only under the terms of an agreement
with the Company acceptable to the Company under the terms of the General Cable
Corporation Deferred Compensation Plan and applicable law. Further, the Company
reserves the right to cause deferral to be made so as to comply with Section
162(m) of the Internal Revenue Code of 1986, as amended.

9. By his or her acceptance of this Agreement, the Participant agrees to
reimburse the Company for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of the Stock Units or any
shares of Common Stock issued to the Participant upon the termination of vesting
restrictions related to the Stock Unites. In lieu thereof, the Company shall
have the right to withhold the amount of such taxes from any other sums due or
to become due from the Company or a Subsidiary, as the case may be, to the
Participant.

10. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.

11. The Participant covenants and agrees with the Company that if, with respect
to any shares of Common Stock delivered to the Participant pursuant to this
Agreement, there does not exist a Registration Statement on an appropriate form
under the Securities Act of 1933, as amended (the “Act”), which Registration
Statement shall have become effective and shall include a prospectus that is
current with respect to the Stock Units or shares of Common Stock subject to
this Agreement, (i) that he or she takes the Stock Units or such shares of
Common Stock for his or her own account and not with a view to the resale or
distribution thereof, (ii) that any subsequent offer for sale or sale of any
such Stock Units or shares shall be made either pursuant to (x) a Registration
Statement on an appropriate form under the Act, which Registration Statement
shall have become effective and shall be current with respect to the Stock Units
or shares being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, the
Participant shall, prior to any offer for sale or sale of such Stock Units or
shares, obtain a favorable written opinion from counsel for or approved by the
Company as to the applicability of such exemption and (iii) that the Participant
agrees that the certificate or certificates evidencing such shares shall bear a
legend to the effect of the foregoing.

12. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions. In the event, however, of any
conflict between the provisions of this Agreement or the Plan and the provisions
of an employment or change-in-control agreement between the Company and the
Participant, the provisions of the latter shall prevail.

13. This Agreement is not a contract of employment and the terms of the
Participant’s employment shall not be affected hereby or by any agreement
referred to herein except to the extent specifically so provided herein or
therein. Nothing herein shall be construed to impose any obligation on the
Company to continue the Participant’s employment, and it shall not impose any
obligation on the Participant’s part to remain in the employ of the Company or
any of its Subsidiaries. This Agreement shall be governed by and construed in
accord with the laws of the Commonwealth of Kentucky, excluding principles of
conflicts of law.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

GENERAL CABLE CORPORATION

By:

Name:
Title:

ACCEPTED:

[Insert the name of the Participant]

